         Case 1:21-cr-00316-DLF Document 1-1 Filed 03/26/21 Page 1 of 4




                                   STATEMENT OF FACTS

        Your affiant, Matthew Jones, is a Special Agent with the Federal Bureau of Investigation
(“FBI”) and I am currently assigned to the FBI’s Miami Field Office. Currently, I am tasked with
investigating criminal activity in and around the Capitol grounds on January 6, 2021. As a Special
Agent, I am authorized by law or by a Government agency to engage in or supervise the prevention,
detention, investigation, or prosecution of violations of Federal criminal laws.

        The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the
U.S. Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol
Police. Only authorized people with appropriate identification were allowed access inside the U.S.
Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to members of
the public.

       On January 6, 2021, a joint session of the U.S. Congress convened at the U.S. Capitol,
which is located at First Street, SE, in Washington, D.C. During the joint session, elected members
of the United States House of Representatives and the United States Senate were meeting in
separate chambers of the United States Capitol to certify the vote count of the Electoral College of
the 2020 Presidential Election, which had taken place on November 3, 2020. The joint session
began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the House and
Senate adjourned to separate chambers to resolve a particular objection. Vice President Mike
Pence was present and presiding, first in the joint session, and then in the Senate chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
As noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside.

       At such time, the certification proceedings were still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police
attempted to maintain order and keep the crowd from entering the Capitol; however, shortly around
2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking
windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged
and assisted those acts.

       Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the sessions resumed.

       During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
          Case 1:21-cr-00316-DLF Document 1-1 Filed 03/26/21 Page 2 of 4




violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there.

            Evidence Linking WILLIAM ROGAN REID to Assault on the U.S. Capitol

        On or about January 29, 2021, the FBI received a tip from an individual (“Person 1”) stating
that an individual known to Person 1 as WILLIAM ROGAN REID, who lives in Florida, was at
the U.S. Capitol building on January 6, 2021.

       On or about February 11, 2021, the FBI interviewed Person 1 by telephone. Person 1 said
he/she knew REID personally, knew REID’s voice, and had observed on REID’s Instagram
account a video that appeared to have been taken by REID showing other people inside the U.S.
Capitol Building on January 6, 2021. Person 1 said that REID’s voice could be heard on the video.
On or about March 7, 2021, Person 1 advised that REID had a new Instagram account under the
username “blumpkinvice.”

        On or about March 24, 2021, I reviewed publicly available video footage taken from inside
the U.S. Capitol on January 6, 2021. In the video, an individual resembling REID appears at
approximately 9 minutes and 41 seconds into the video. Below is a screenshot from the video as
well as a magnification of the video showing REID’s face.
           Case 1:21-cr-00316-DLF Document 1-1 Filed 03/26/21 Page 3 of 4




        I have compared images of the person in this video against the photograph of REID
maintained by the Florida Department of Highway Safety and Motor Vehicles (“DHSMV”) and it
appears to be the same person. The address REID provided to the DHSMV is in Davie, Florida
33328. 1

        On or about March 24, 2021, I reviewed the Instagram account “blumpkinvice,” an open
account viewable by the public. On this account, I found a link to a Discord account called “the
blumpkin#4602” which is also an open account viewable by the public. In a post dated March 11,
2021, the user of the account stated “The 6th was the breaking point for a lot of people but they’re
cowering in fear again because of incaerceration [sic]” In another post dated March 11, 2021, the
user of the account stated “The 6th was our Boston Tea Party.” In a post dated March 13, 2021,
the user of the account stated “I rushed the Capitol” “Hi, Feds” “Now you can all relax, im the
target.” “I’LL FUCKIN DO IT AGAIN”




       Records obtained from Instagram show that the user of the “blumpkinvice” account
provided a phone number ending in -3559.

       Records obtained from AT&T show that the subscriber of the phone number ending in
-3559 is “Rogan Reid” at the same address as in REID’s DHSMV records.

        According to records obtained through a search warrant which was served on AT&T, on
January 6, 2021, in and around the time of the incident, the cellphone associated with the phone
number ending in -3559 was identified as having utilized a cell site consistent with providing
service to a geographic area that includes the interior of the U.S. Capitol building.

        Based on the aforementioned evidence, there is probable cause to believe that REID was
present inside the U.S. Capitol on January 6, 2021 during the riot and related offenses that occurred
at the U.S. Capitol Building on January 6, 2021 and participated in the obstruction of the
Congressional proceedings.




1
 The full address with street number and street name is included in the DHSMV records, but is not used here as this
document will be filed on the public docket.
          Case 1:21-cr-00316-DLF Document 1-1 Filed 03/26/21 Page 4 of 4




        Your affiant submits that there is also probable cause to believe that WILLIAM ROGAN
REID violated 18 U.S.C. § 1752(a)(1) and (2), which makes it a crime to (1) knowingly enter or
remain in any restricted building or grounds without lawful authority to do; and (2) knowingly,
and with intent to impede or disrupt the orderly conduct of Government business or official
functions, engage in disorderly or disruptive conduct in, or within such proximity to, any restricted
building or grounds when, or so that, such conduct, in fact, impedes or disrupts the orderly conduct
of Government business or official functions; or attempts or conspires to do so. For purposes of
Section 1752 of Title 18, a “restricted building” includes a posted, cordoned off, or otherwise
restricted area of a building or grounds where the President or other person protected by the Secret
Service, including the Vice President, is or will be temporarily visiting; or any building or grounds
so restricted in conjunction with an event designated as a special event of national significance.

        Your affiant submits there is also probable cause to believe that WILLIAM ROGAN REID
violated 40 U.S.C. § 5104(e)(2)(D) and (G), which makes it a crime to willfully and knowingly
(D) utter loud, threatening, or abusive language, or engage in disorderly or disruptive conduct, at
any place in the Grounds or in any of the Capitol Buildings with the intent to impede, disrupt, or
disturb the orderly conduct of a session of Congress or either House of Congress, or the orderly
conduct in that building of a hearing before, or any deliberations of, a committee of Congress or
either House of Congress; and (G) parade, demonstrate, or picket in any of the Capitol Buildings.


                                                      _________________________________
                                                      Matthew Jones, Special Agent
                                                      Federal Bureau of Investigation


Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 26th day of March 2021.

                                                                         Digitally signed by G.
                                                                         Michael Harvey
                                                                         Date: 2021.03.26
                                                                         09:55:51 -04'00'
                                                      ___________________________________
                                                      G. MICHAEL HARVEY
                                                      U.S. MAGISTRATE JUDGE
